Citation Nr: 0207397	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  99-20 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for tinea pedis and 
onychomycosis and if so, whether service connection for tinea 
pedis and onychomycosis is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions dated in March 1999 
and April 2000 of the Department of Veterans Affairs (VA) 
Regional Office in Newark, New Jersey, (the RO) which denied 
entitlement to service connection for tinea pedis and 
onychomycosis.

In an August 1996 rating decision, the RO denied entitlement 
to service connection for tinea pedis and onychomycosis.  In 
a letter dated in August 1996, the RO informed the veteran 
that his claim for service connection for tinea pedis and 
onychomycosis was denied.  The veteran did not appeal the 
August 1996 determination and it became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (1996).  Although the 
RO has considered the current claim for service connection 
for tinea pedis and onychomycosis on a de novo basis, the 
Board must initially determine whether new and material 
evidence has been submitted regardless of the RO's actions.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  The Board must 
address the question of new and material evidence in the 
first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or the RO).  Only 
where the Board concludes that new and material evidence has 
been received does it have jurisdiction to consider the 
merits of the claim.  Barnett; Hickson v. West, 11 Vet. App. 
374, 377 (1998).  Thus, the Board will first determine 
whether new and material evidence has been submitted.  If new 
and material evidence has been received, the Board will 
reopen the claim and consider entitlement to service 
connection for tinea pedis and onychomycosis on the merits.   


FINDINGS OF FACT

1.  In an unappealed decision of August 1996, the RO denied 
the claim of service connection for tinea pedis and 
onychomycosis on the basis that there was no indication in 
the record that the tinea pedis and onychomycosis had its 
origin in service. 

2.  Evidence submitted since the RO's August 1996 decision is 
not cumulative and it does bear directly and substantially 
upon the specific matter under consideration and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
tinea pedis and onychomycosis.

3.  Tinea pedis and onychomycosis was not manifested in 
service and is not related to the veteran's period of 
service.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the RO's final August 
1996 rating decision is new and material; thus, the veteran's 
claim of entitlement to service connection for tinea pedis 
and onychomycosis is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. §§ 3.156, 20.1103 (2001).  

2.  Tinea pedis and onychomycosis was not incurred in 
service.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for tinea pedis and onychomycosis

Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(2001).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2001).

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


Analysis

Initial Matters

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

The definition of new and material evidence has changed, but 
only for claims filed on or after August 29, 2001; this 
appeal is not affected.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).

Discussion

In December 1995, the veteran filed a claim for entitlement 
to service connection for tinea pedis and onychomycosis.  In 
an August 1996 decision, the RO denied the claim on the basis 
that there was no indication in the record that tinea pedis 
and onychomycosis had its origin in or was aggravated by 
service.  The veteran did not file an appeal and the decision 
became final.  Decisions of the RO are final under 
38 U.S.C.A. § 7105 (West 1991); however, the VA must reopen 
the claim and review the former disposition of the case where 
new and material evidence is submitted with regard to that 
previously disallowed claim.  38 U.S.C.A. § 5108 (West 1991).  

In 1998, the veteran filed an application to reopen the claim 
for service connection for tinea pedis and onychomycosis.   

At the time of the August 1996 rating decision, the evidence 
of record included the service medical records, a March 1996 
VA examination report, and VA treatment records dated records 
dated from December 1994 to February 1996.  The service 
medical records are negative for reported treatment or 
complaints of tinea pedis and onychomycosis or other fungal 
infection during service.
 
The evidence submitted since the August 1996 rating decision 
includes copies of VA treatment records dated from March 1996 
to 2001, a VA examination dated in June 2001, and the 
veteran's statement dated in October 1998.  

The Board finds that the October 1998 statement by the 
veteran is new and material evidence.  The Board finds that 
this evidence is new because it had not been previously 
submitted to agency decisionmakers.

The Board finds that this evidence is material because it 
bears directly and substantially upon the specific matter 
under consideration, which is whether the veteran incurred 
tinea pedis and onychomycosis during service.  As noted 
above, the reason for the denial of the original claim for 
service connection in August 1996 was that there was no 
evidence that the veteran's current tinea pedis and 
onychomycosis were incurred in service.    

In the October 1998 statement, the veteran indicated that he 
received medical treatment for his feet in Ireland in 1944 
and he was given medicine from a pharmacist.  The veteran 
also stated that he was treated aboard that U.S.S. Antietam 
in 1945.  He also stated that he was treated for this 
disorder by his own doctor in 1946.  The Board finds that 
this evidence is material because the evidence contributes to 
a more complete picture of the circumstances surrounding the 
origin of the veteran's skin disorder.  The Board notes that 
for the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus, supra.  The Board also notes that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  Hodge, supra.  Thus, the Board 
finds this evidence to be new and material evidence and the 
claim is reopened.

II.  Entitlement to service connection for tinea pedis and 
onychomycosis

Pertinent Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001). 

Duty to Assist

The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).

The VCAA provides that the assistance provided by the 
Secretary shall include obtaining the following records if 
relevant to the claim: (1) The claimant's service medical 
records and, if the claimant has furnished the Secretary 
information sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air service 
that are held or maintained by a governmental entity; and (2) 
Records of relevant medical treatment or examination of the 
claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records.  38 U.S.C.A. 
§ 5103A.

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Factual Background


Service medical records do not reflect treatment or diagnosis 
of tinea pedis and onychomycosis.  The treatment records from 
the U.S.S. Antietam do not show treatment of a skin disorder.  
The separation examination dated in December 1945 indicates 
that examination of the skin and extremities was normal.  No 
defects were detected.  

A March 1996 VA examination report reflects a diagnosis of 
onychomycosis and tinea pedis of both feet.  It was noted 
that the veteran gave a history of a fungal infection of both 
feet since 1943 and he used several fungal creams.  

In an October 1998 statement, the veteran stated that when he 
was in Northern Ireland in 1944, he was given medication from 
a pharmacist for his feet.  He indicated that he had no 
doctor at the time.  The veteran stated that the fungus on 
his feet never got better and he was treated aboard the 
U.S.S. Antietam in 1945.  The veteran stated that he had had 
a foot disorder since that time.  The veteran indicated that 
in 1946, he was treated by his doctor for about two months; 
he was given medication and soap for his feet.  

VA treatment records dated from 1996 to 2001 show treatment 
for onychomycosis and tinea pedis of both feet.

A June 2001 VA examination report reflects a diagnosis of 
plantar tinea pedis and onychomycosis.  It was noted that the 
veteran reported that he had these disorders since 1944.  The 
veteran stated that he incurred a foot fungus in Ireland in 
1944 and he was treated at a London Hospital.   


Analysis

Initial Matters

After having carefully reviewed the record, the Board has 
concluded that the requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  Specifically, 
VA fulfilled its duty to notify the veteran of the necessary 
information and evidence regarding the claim on appeal.  In a 
July 1999 statement of the case and a September 2001 
supplemental statement of the case, the RO notified the 
veteran of the pertinent law and regulations and advised the 
veteran of the evidence that was considered in the claim.  In 
a November 1999 letter, the RO notified the veteran of the 
type of evidence he needed to submit in support of his claim.  

The Board finds that the RO fulfilled its duty to assist the 
veteran in obtaining evidence.  The veteran's service medical 
records are associated with the claims folder.  The veteran 
was afforded a VA examination in June 2001.  The RO obtained 
recent VA treatment records.  In a December 1998 letter, the 
RO asked the veteran to identify the doctors or hospitals who 
have treated him for the tinea pedis and onychomycosis and 
asked the veteran to complete releases so that the RO would 
be able to obtain the records.  The Board notes that the 
veteran has not identified any additional records reflecting 
treatment of the skin disorder.  In July 2001, the veteran 
indicated that he had no additional evidence to submit.   

The Board finds that the veteran has been given ample notice 
of the kind of evidence which should be submitted in support 
of the claim on appeal and has been accorded the opportunity 
to present evidence and argument in support of the claim; and 
indeed he has done so.  In short, the Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and finds that the development of the claim has 
been consistent with the provisions of the new law.  There is 
sufficient evidence of record to decide the issue of 
entitlement to service connection for tinea pedis and 
onychomycosis.  The Board finds that no reasonable 
possibility exists that any other assistance would aid in 
substantiating the veteran's claim.  Under these 
circumstances, a remand of this matter for further 
development would not avail the appellant or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claim has been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board.  That is, the RO 
considered the claim on the merits, and it is pointless to 
direct it to do so again on the same record.  Accordingly, 
the Board does not believe that a remand for re-adjudication 
is required under the VCAA or otherwise. 

Discussion

There is medical evidence which establishes that the veteran 
currently has tinea pedis and onychomycosis.  The June 2001 
VA examination report reflects a diagnosis of tinea pedis and 
onychomycosis.  

However, there is no competent evidence that associates the 
tinea pedis and onychomycosis to service.  The medical 
evidence of record shows that the tinea pedis and 
onychomycosis was not incurred in service.  Service medical 
records do not reflect complaints or diagnosis of tinea pedis 
and onychomycosis.  There is no indication in the service 
medical records that the veteran was treated for a skin 
disorder in service.  As noted above, the veteran stated that 
he developed a skin disorder in Ireland in 1944 and he was 
treated aboard the U.S.S. Antietam.  However, the service 
medical records from the U.S.S. Antietam do not reflect 
treatment or diagnosis of a skin disorder.  Even if the Board 
concedes that the veteran developed a skin rash in 1944, the 
evidence shows that the skin rash resolved.  Significantly, 
the separation examination report dated in December 1945 
indicates that the examination of the veteran's skin and 
extremities was normal.  

The RO asked the veteran to identify treatment records of 
treatment of the skin disorder after service.  The veteran 
did not identify any treatment records earlier than the 
1990's.  In July 2001, the veteran indicated that he had no 
additional evidence to submit.  Review of the record shows 
that the earliest evidence of treatment and diagnosis of 
tinea pedis and onychomycosis was in December 1995, almost 50 
years after service separation.  There is no medical evidence 
of record which relates the tinea pedis and onychomycosis to 
the veteran's period of service.  

The medical evidence does not establish chronicity or 
continuity of symptomatology.  As discussed above, tinea 
pedis and onychomycosis was not diagnosed in service.  The 
service medical records do not reflect any symptoms of these 
disorders, and the separation examination reflects their 
absence at that time.  

The veteran's own assertions that he incurred tinea pedis and 
onychomycosis in service are afforded no probative weight in 
the absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  Although the veteran 
and other lay persons are competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render his opinions as to etiology and 
a medical diagnosis competent.  Nor does the history recorded 
at the June 2001 VA examination constitute medical evidence 
of service incurrence.  Coghill v. Brown, 8 Vet. App. 342 
(1995).

Therefore, for the reasons discussed above, the Board finds 
that service connection for tinea pedis and onychomycosis is 
not warranted, since there is no evidence of a relationship 
between the current tinea pedis and onychomycosis and disease 
or injury during service.  The Board concludes that the 
preponderance of the evidence of record is against the 
veteran's claim for service connection for tinea pedis and 
onychomycosis.  The claim is therefore denied.  



ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
tinea pedis and onychomycosis is reopened and the appeal is 
granted to that extent.   

The claim of entitlement to service connection for tinea 
pedis and onychomycosis is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

